DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to Claims 1, 8, 15, 25 and 27-28 for minor informalities are overcome by the amendment filed 08/16/2022. 

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, 15, 17-19, 21-23, 25 and 27-28 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, either alone or in combination, does not expressly teach or render obvious the features of wherein the normal range of number of neural tracts connecting a particular pair of parcellations is defined according to both an average number of neural tracts and a degree of variation of the number of neural tracts connecting the particular pair of parcellations, and wherein the average number of neural tracts and the degree of variation have been determined using brain data corresponding to a plurality of second patients, as claimed.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668